Citation Nr: 1731154	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  08-09 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for varicose veins of the right lower extremity.  

2. Entitlement to an initial rating in excess of 10 percent for varicose veins of the left lower extremity.  

3. Entitlement to a compensable rating for hemorrhoids.

4. Entitlement to a rating in excess of 10 percent for a right knee disability.

5. Entitlement to a rating in excess of 10 percent for a left knee disability.

6. Entitlement to a rating in excess of 20 percent for degenerative arthritis and rotator cuff tendinopathy of the right shoulder.  



REPRESENTATION

Appellant represented by:	Robert Eastman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to January 1990 and from October 1997 to May 2002.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from October 2006, February 2008 and October 2008 rating decisions issued by the RO. In a July 2016 rating decision, the Agency of Original Jurisdiction (AOJ) increased the disability rating for degenerative arthritis and rotator cuff tendinopathy of the right shoulder from 10 to 20 percent, effective April 14, 2006. The issue remains in appellate status because a higher schedular rating is available.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In October 2010 and April 2014, the Veteran testified before a Veterans Law Judge (VLJ) during a Board video conference hearing. Transcripts of the hearings have been associated with the claims folder. That VLJ who conducted those hearings was unavailable to render a final decision in the appeal and the Board notified the Veteran that he had the right to request a new hearing before another VLJ in an August 2016 letter. The Veteran testified before the undersigned in a February 2017 video-conference hearing. A transcript of the hearing is included in the electronic claims file.

The Board remanded the claim in December 2010, September 2014 and September 2016 for additional development. The requested development has been completed and the case has been returned to the Board for appellate consideration.

VA has provided all appropriate notification and assistance to the Veteran in the development of the claims. The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for an appropriate medical inquiry. 
 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The issues of entitlement to initial ratings in excess of 10 percent for varicose veins of the right and left lower extremities, respectively, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. In February 2017, prior to the promulgation of a decision, the Veteran withdrew his appeal for a rating in excess of 10 percent for a right knee disability.

2. In February 2017, prior to the promulgation of a decision, the Veteran withdrew his appeal for a rating in excess of 10 percent for a left knee disability.

3. In February 2017, prior to the promulgation of a decision, the Veteran withdrew his appeal for a rating in excess of 20 percent for degenerative arthritis and rotator cuff tendinopathy of the right shoulder.

4. During the course of the appeal the Veteran experienced recurrent thrombotic hemorrhoids.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the claim for a rating in excess of 10 percent for a right knee disability have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  

2. The criteria for withdrawal of the appeal of the claim for a rating in excess of 10 percent for a left knee disability have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  

3. The criteria for withdrawal of the appeal of the claim for a rating in excess of 20 percent for degenerative arthritis and rotator cuff tendinopathy of the right shoulder have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  

4. The criteria for the assignment of a 10 percent rating for the service-connected hemorrhoids have been approximated for the period of the appeal. 38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7336 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2016). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  

During his February 2017 hearing before the undersigned, the Veteran withdrew his claims for a rating in excess of 10 percent for a right knee disability, a rating in excess of 10 percent for a left knee disability and a rating in excess of 20 percent for degenerative arthritis and rotator cuff tendinopathy of the right shoulder from appellate consideration. Therefore, these claims on appeal are dismissed. 

Increased Rating - Hemorrhoids 

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999). Here, manifestations of the Veteran's hemorrhoids have not significantly changed and uniform evaluation is warranted.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. 

A noncompensable rating is assigned for mild or moderate external or internal hemorrhoids. A 10 percent rating is assigned for large or thrombotic external or internal hemorrhoids, irreducible with excessive redundant tissue, evidencing frequent recurrences. A 20 percent rating is assigned for external or internal hemorrhoids with persistent bleeding and with secondary anemia or with fissures.

In April 2006, the Veteran filed a claim for an increased evaluation for his service-connected hemorrhoids. 

The August 2006 Report of VA examination documents the Veteran's complaint that his hemorrhoids flared-up approximately two to three time every three months. During hemorrhoid flare-ups, he experienced a lot of pain but very little itching.

Physical examination showed external hemorrhoids were not preset and no fissures were noted. Small hemorrhoids were palpated at approximately 9 o'clock and 6 o'clock. There was no blood on the returning glove. The diagnosis was internal hemorrhoids.

June 2006, November 2007, March 2009, May 2009, January 2010 and March 2010 VA treatment records document that the Veteran's hemorrhoids were manifested by bright red blood per rectum (BRBPR), intermittently (off and on); however, they were not ready for surgical removal. The March 2011 VA treatment record reflects that the Veteran had experienced a recent flare-up of hemorrhoids. The Veteran requested a refill of suppositories. However, his hemorrhoids were not ready for surgical repair.

An August 2011 private treatment record reflects that the Veteran sought treatment for large, thrombotic, recurrent hemorrhoids that were not reducible. The Veteran reported that he experienced rectal bleeding. He underwent hemorrhoidectomy for removal of the hemorrhoids.   

A September 2011 VA treatment record reflects the Veteran received follow-up care for excision of a thrombosed external hemorrhoids (performed at a private facility). On examination, the perianal area showed minimal external hemorrhoids and the previous excision on the left side was totally healed. On digital rectal examination, no masses were felt. The diagnostic impression was healed excision of thrombosed external hemorrhoids.

A September 2012 VA treatment record reflects that the Veteran's hemorrhoids were manifested by intermittent bleeding (i.e., bleeds on and off).

The May 2016 Report of VA examination reflects that since service the Veteran had experienced recurrences of hemorrhoids and was provided cream, foam and suppositories by the VA for treatment thereof. He reported that in approximately 2011, he experienced a rectal bleed that prevented him from sitting and he sought private treatment for and underwent surgical intervention for a thrombosed hemorrhoid. Since surgery, there was no recurrence and the Veteran was not receiving treatment at the present time. He reported that he maintained a high fiber diet and denied experiencing any constipation.  

The examiner documented extensive review of the medical evidence of record. The Veteran refused physical examination and requested that previous findings from September 2011 be used for purposes of the examination. The VA examiner described the severity of the Veteran's hemorrhoids as mild or moderate and reported the findings from September 2011.

During his February 2017 hearing, the Veteran testified that he never experienced relief from his hemorrhoids. He testified that he experienced constant burning, itching and blood on tissue after wiping. 

Given that the Veteran experienced recurrence of thrombotic external hemorrhoids during the course of this appeal, in light of his testimony that he never experienced relief from his hemorrhoids as he experienced constant burning, itching and blood on the tissue after wiping, when viewed in a light most favorable to the Veteran, a 10 percent rating is assigned for the entire period of the appeal (i.e., since April 2006).

There is no evidence that his hemorrhoids were manifested by persistent bleeding, secondary anemia or fissures. Thus, a higher rating is not warranted at any time. 

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
ORDER

The appeal for a rating in excess of 10 percent for a right knee disability is dismissed. 

The appeal for a rating in excess of 10 percent for a left knee disability is dismissed. 

The appeal for a rating in excess of 20 percent for degenerative arthritis and rotator cuff tendinopathy of the right shoulder is dismissed. 

A ten percent rating for hemorrhoids is granted.


REMAND

The Veteran was afforded a VA examination for his service-connected varicose veins of the right and left lower extremities in May 2016, and has alleged a worsening since that time. During his February 2017 hearing, the Veteran testified that he experienced persistent swelling that was not completely relieved by elevation or compression hosiery. He also testified that he experienced discoloration or pigmentation and ulceration in his lower extremities. Because he is competent to report symptoms, new examination is necessary prior to appellate review. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to evaluate the current severity and manifestations of his varicose veins of the right and left lower extremities. The entire claims file should be made available to, and be reviewed by, the VA examiner. All appropriate tests, studies, and consultation should be accomplished and all clinical findings and results should be reported in detail. Specifically, the examiner must address whether the Veteran experiences persistent edema (or swelling) (and whether such is relieved by elevation or compression hosiery), stasis pigmentation and/or ulceration. 

As indicated above, the examiner should review the record in conjunction with commenting on the severity of the Veteran's varicose veins of the right and left lower extremities; however, his or her attention is drawn to the following:

*VA examination report of August 2006 

* VA examination report of April 2011

* VA examination report of May 2016

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

2. After completing all indicated development, readjudicate the claims remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


